The plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county on a charge of maintaining and operating a public nuisance, and his punishment fixed at a fine of $200 and to be confined in the county jail for a period of 90 days.
A transcript of the proceedings had in the case was filed in this court on the 22d day of September, 1926. The defendant filed no brief in support of his petition in error. The transcript does not contain any of the evidence taken in the case. It appears from an examination of the record that all the proceedings were legal and regular, and that the errors complained of are without merit.
For the reasons stated the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 412